                                       Entered on Docket
                                       April 02, 2020
                                       EDWARD J. EMMONS, CLERK
                                       U.S. BANKRUPTCY COURT
                                       NORTHERN DISTRICT OF CALIFORNIA



 1
                                     Signed and Filed: April 2, 2020
 2

 3

 4
                                     __________________________________________
 5                                   HANNAH L. BLUMENSTIEL
                                     U.S. Bankruptcy Judge
 6

 7                       UNITED STATES BANKRUPTCY COURT
 8                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9   In re:                                ) Case No. 19-31238 HLB
                                           )
10   LYNN ANN SIMON,                       ) Chapter 13
                                           )
11                    Debtor(s).           )
                                           )
12

13                    ORDER RE TRUSTEE’S MOTION TO DISMISS
14          On March 6, 2020, the Trustee filed a motion to dismiss
15   the above-captioned Chapter 13 case for lack of prosecution
16   (Dkt. 19; the “Motion”).       Debtor has opposed the Motion (Dkt.
17   25).
18          The Motion asserts that Debtor did not prosecute this case
19   because the Trustee requested certain actions be taken as set
20   forth in Attachment A to the Motion, and Debtor failed to act
21   on these requests.     The motion also asserts that Debtor’s plan
22   payments are delinquent in the amount of $21,681.00.                  Debtor
23   responds only that she will be filing an amended plan, which
24   has not yet been filed.
25          Accordingly, the court hereby ORDERS that Debtor shall
26   perform the following on or before April 29, 2020:
27          - Bring plan payments current such that the Trustee has
28            received all payments that have come due by the deadline


    ORDER RE TRUSTEE’S MOTION TO
       19-31238 Doc# 26 Filed: 04/02/20 -Entered:
Case:DISMISS                              1 -     04/02/20 16:16:58      Page 1 of 4
 1           OR file and serve an amended plan that resolves any
 2           deficiency;
 3        - Provide the Trustee with a signed copy of the Debtor’s
 4           2018 filed federal income tax return;
 5        - Provide the Trustee with a completed Chapter 13 Business
 6           Questionnaire;
 7        - Provide the Trustee with payment advices for the sixty
 8           (60) days prior to the filing of the bankruptcy, or in
 9           the alternative if the payment advices are unavailable, a
10           declaration which sets forth the reasons that the
11           required information is unavailable and provides an
12           estimate of the payments received in the sixty (60) days
13           prior to filing;
14        - Provide the Trustee with verification of income from
15           social security in the amount of $1,937.00;
16        - Provide the Trustee with verification of boarding income
17           in the amount of $2,400.00;
18        - Provide the Trustee with the Class 1 Checklist (Form NDC
19           1-3) and the Authorization to Release Information to
20           Trustee Regarding Secured Claims Being Paid by the
21           Trustee (Form NDC 1-4);
22        - Serve the Chapter 13 Plan on all creditors with 28 days’
23           notice, and file a certificate evidencing such service;
24        - Provide the Trustee with an explanation of how Debtor
25           valued the real property located at 942 Wilmington Way,
26           Emerald Hills, CA at $954,807.00;
27        - Obtain withdrawal of the objection to confirmation of
28           plan by creditor U.S. Bank National Association filed on


    ORDER RE TRUSTEE’S MOTION TO
       19-31238 Doc# 26 Filed: 04/02/20 -Entered:
Case:DISMISS                              2 -     04/02/20 16:16:58   Page 2 of 4
 1           January 24, 2020 OR set the objection for hearing on 28
 2           days’ notice on the next available Chapter 13 calendar;
 3        - File an Application for Approval of Attorney Fees.
 4        If Debtor complies timely and fully with the terms of this
 5   order, the Motion is DENIED.
 6        If Debtor fails to comply timely and fully with the terms
 7   of this order, the Trustee shall file and serve a declaration
 8   under penalty of perjury detailing why Debtor(s) has failed to
 9   comply and shall upload an order granting the Motion and
10   dismissing the case.      The hearing on the Motion set for April
11   15, 2020 is vacated.
12

13                                **END OF ORDER**
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


    ORDER RE TRUSTEE’S MOTION TO
       19-31238 Doc# 26 Filed: 04/02/20 -Entered:
Case:DISMISS                              3 -     04/02/20 16:16:58   Page 3 of 4
                             Court Service List
[None]




Case: 19-31238   Doc# 26   Filed: 04/02/20   Entered: 04/02/20 16:16:58   Page 4 of 4
